DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 18th, 2021 (hereafter “the amendment”) has been accepted and entered.
Response to Arguments
Applicant's arguments filed on May 18th, 2021 have been fully considered but they are not persuasive.
After considering applicant’s remarks, and in light of the amendment, the objection to the specification has been withdrawn.
After considering applicant’s remarks, and in light of the amendment, the rejection of Claims 2-5 under 35 U.S.C. 112(b) has been withdrawn. 
After considering applicant’s remarks, and in light of the amendment withdrawing Claims 6-12, all rejections of Claims 6-12 have been withdrawn. 
After considering applicant’s remarks, Claims 1-5 are still rejected under 35 U.S.C. 102(a)(1).
Regarding Claim 1, applicant’s specification provides no specific definition for “chevron-shaped” and as such “chevron-shaped” may be interpreted as being a diagonal-shaped rib (when viewed from a front view of the bottle, as in applicant’s Figure 1), which Schlies teaches in Figure 1. 
While nothing in applicant’s claims necessitates this interpretation, under the interpretation that the shape of the rib and its adjoining sidewalls creates this “chevron shape”, Schlies still teaches a chevron-shaped rib (32, Fig 6). According to the illustrations of chevrons provided by the Merriam-Webster dictionary (provided in Figure 1 below), chevrons 1 and 3 contain curved sides, and Figure 2 

    PNG
    media_image1.png
    258
    449
    media_image1.png
    Greyscale

Figure 1 – an illustration of chevrons, accompanying the definition of “chevron”, as provided by the Merriam-Webster Dictionary (via the Merriam Webster dictionary website)
In fact, it is unclear whether or not, under this interpretation, the applicant’s own invention teaches a chevron-shaped rib under this definition, wherein the rib comprises 32, 32a, and the bolded portion indicated in Annotated Figure 2 below. This portion is not included as part of 31, and therefore it is reasonable to understand that this portion is included in the rib. This shape, resembling four of the five sides of an irregular pentagon, is not sufficiently v-shaped, and therefore should not be construed as a chevron.

    PNG
    media_image2.png
    175
    421
    media_image2.png
    Greyscale

Annotated Figure 2 – a portion of Applicant’s Figure 6, wherein a structure between panel portions 31 has been indicated with bolded lines.
the rejection under 35 U.S.C. 102(a)(1) is maintained.
Regarding Claims 2, 4, and 5, verbiage changed in order to overcome the rejection under 35 U.S.C. 112(b) provides additional clarity but does not alter the interpretation of the claims as used in the previous action, and therefore prior art as applied in the previous rejection of the claims is unchanged. The rejection of claims 2, 4, and 5 under 35 U.S.C. 102(a)(1) is maintained.
Regarding Claim 3, the claim was amended to include a framed of reference to indicate how the angle is measured. However, Schlies also teaches this angle (Fig 6; the cross section is hexagonal, therefore each angle between the sides 30 is 120 degrees; via paragraph [0030]: each 32 is sufficiently same size and shape). This updated rejection is necessitated by the amendment, and therefore the rejection of claim 3 under 35 U.S.C. 102(a)(1) is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlies et al (US 20130153531).
Schlies teaches a resin made (polyethylene; paragraph [0004]) container (10) comprising: a spout portion (16) acting as an outlet for contents; a shoulder portion (22) continuous with the spout portion; a body portion (20) continuous with the shoulder portion; and a bottom portion (26) continuous with the body portion and closing a lower end of the body portion; wherein the body portion includes a plurality of approximately quadrangular shaped panel portions (30) each having an upper side 
Regarding Claim 2, Schlies teaches that each panel portion (30) has a parallelogram shape (Fig 2) and wherein widths of the panel portions are equal (paragraph [0042]).
Regarding Claim 3, Schlies teaches that the chevron-shaped rib (32) has a first elongated side and a second elongated side (sides of 32, between the tip of central portion 72 and concavely curved portions 47 and 76) extending at an angle relative to the first elongated side, the angle ranging from 90 to 160 degrees (Fig 6; the cross section is hexagonal, therefore each angle between the sides 30 is 120 degrees; via paragraph [0030]: each 32 is sufficiently same size and shape).
Regarding Claim 4, Schlies teaches that the chevron-shaped rib (33) has a sloped face which extends with a uniform width from the upper side to the lower side of the adjacent panel portions (Fig 2, diagonally sloped).
Regarding Claim 5, Schlies teaches that the panel portion includes, In at least one of above the upper side and below the lower side of the panel portion, an annular receded rib (34) is provided which is receded to an inner side of the resin made container and which extends in a circumferential direction of the resin made container (Fig 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELISABETH SULLIVAN/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735